DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. [US 2013/0183562] in view of Johnson et al. [US 2013/0147272].
With respect to claim 1, Workman discloses an energy system comprising [Figs 4/24]: an energy storage device including: a housing [20]; and a battery disposed within the housing, the battery having a first chemistry [par. 0058, each battery module 20 comprises a lithium ion phosphate battery material]; and a link device configured to: facilitate electrically coupling the energy storage device to an external battery [64/66]; receive input power from the external battery [as illustrated in fig 4. the top module 20 is connected to and receiving input power from the bottom module]; and regulate a power profile of the input power received from the external battery such that the energy storage device can accept the input power from the external battery [par. 0011,0059; the modules are chained, also note the module includes a charge controller circuit for regulation of the charge to the battery module]; wherein the energy storage device is configured to: receive the input power from the external battery through the link device and provide output power to a load using the input power received from the external battery [various power outputs are shown from the chained battery modules such as 30 and inverter module to output the power to various devices]. Workman discloses other battery material may be used, however, fails to explicitly disclose the external battery has a second chemistry different than the first chemistry. 
Johnson teaches energy supply systems wherein a storage system includes different types of batteries (different chemistries) and states it is beneficial to use devices with certain different chemistries for difference sources [par. 0119-0121]. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Workman to use batteries with different chemistries in the chained modular system for the benefit of providing optimum charging characteristics (i.e. different battery chemistries have different charging properties) as stated by Johnson. 

With respect to claim 2, Workman further discloses wherein the power profile is a first power profile and the input power is a first input power [see above], wherein the link device is configured to regulate a second power profile of a second input power received from the energy storage device such that the energy storage device can charge the external battery [Fig. 8 or 9 illustrate second power profiles from second input power used in the recharging of the modules, i.e. from grid or solar instead of from another battery module].

With respect to claim 3, Workman further discloses wherein the energy storage device is configured to function as a conduit for power transfer from the external battery to the load such that the input power received by the energy storage device from the external battery through the link device is not stored by the battery [the modules are connected in a “chained” manner and therefore during the serial connection power from the external battery is used to be output to the load/inverter as opposed to a separate disconnected circuit where the external power would only recharge the battery and not be supplied to the output].

With respect to claim 6, Workman further discloses wherein the link device is detachable from the energy storage device [i.e. the flexible connector device 64 allows insertion and removal between the modules].

With respect to claim 7, Workman further discloses wherein the housing defines a compartment [i.e. battery is inside the module], and wherein the link device is selectively insertable into and removable from the compartment [flexible connector device 64 inserts and removes via 66].

With respect to claim 8, Workman further discloses wherein the link device is integrated into the housing [at the other end of flexible cable 64 there is an integrated portion 68/72].

With respect to claim 9, Workman further discloses wherein the energy storage device is a first energy storage device and the housing is a first housing [first module 20], further comprising a second energy storage device including a second housing, wherein the external battery is disposed within the second housing [another module 20].

With respect to claim 10, Workman further discloses wherein the link device is integrated into the second housing [at the other end of flexible cable 64 there is an integrated portion 68/72].

With respect to claim 11, Workman further discloses wherein the link device is configured to prioritize charging and discharging of the battery and the external battery such that (i) the battery is charged first and discharged first, (11) the external battery is charged first and discharged first, (iii) the battery is charged first and the external battery is discharged first, (iv) the external battery is charged first and the battery is discharged first, or (v) the battery and the external battery are simultaneously charged and discharged [i.e. in a serial/”chained” configuration the connected batteries will be charged/discharged simultaneously].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. [US 2013/0183562] and Johnson et al. [US 2013/0147272] as applied above, and further in view of Kuwata et al. [US 2020/0185930].
With respect to claim 4, Workman fails to disclose wherein the energy storage device is configured to store the input power within the battery to charge the battery and then provide the output power to the load. However, such a technique is known in the art of battery charging. For example, Kuwata teaches a battery to battery recharging operation wherein a storage device is recharged with input power before power is provided to a load in order to expedite the recharging process of the battery [par. 0065-0068]. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Workman to charge the battery before powering a load/output for the benefit of recharging the battery quicker and also for preventing the battery from becoming over-discharged.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. [US 2013/0183562] and Johnson et al. [US 2013/0147272] as applied above, and further in view of Mohammed et al. [US 2017/0070073].
With respect to claim 5, Workman fails to disclose wherein the link device is configured to regulate the power profile based on the first chemistry and the second chemistry.
Mohammed teaches techniques for battery charging wherein power is regulated based on the battery’s chemistry [par. 0027; charging profile takes into account battery chemistry, i.e. lithium-ion].
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Workman to charge the battery based on its chemistry for the benefit of recharging the battery based on its own particular set of optimal operating parameters as stated by Mohammed.   

Claim(s) 12-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. [US 2013/0183562] in view of Johnson et al. [US 2013/0147272] and Kuwata et al. [US 2020/0185930].
With respect to claim 12, Workman discloses an energy system comprising [Figs 4/24]: an energy storage device including: a housing [20]; and a battery disposed within the housing, the battery having a first chemistry [par. 0058, each battery module 20 comprises a lithium ion phosphate battery material]; and a link device configured to: facilitate electrically coupling the energy storage device to an external battery [64/66]; receive input power from the external battery [as illustrated in fig 4. the top module 20 is connected to and receiving input power from the bottom module]; and regulate a power profile of the input power received from the external battery such that the energy storage device can accept the input power from the external battery [par. 0011,0059; the modules are chained, also note the module includes a charge controller circuit for regulation of the charge to the battery module]; wherein the energy storage device is configured to: receive the input power from the external battery through the link device and provide output power to a load using the input power received from the external battery [various power outputs are shown from the chained battery modules such as 30 and inverter module to output the power to various devices]. Workman discloses other battery material may be used, however, fails to explicitly disclose the external battery has a second chemistry different than the first chemistry and storing the input energy from the external battery. 
Johnson teaches energy supply systems wherein a storage system includes different types of batteries (different chemistries) and states it is beneficial to use devices with certain different chemistries for difference sources [par. 0119-0121]. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Workman to use batteries with different chemistries in the chained modular system for the benefit of providing optimum charging characteristics (i.e. different battery chemistries have different charging properties) as stated by Johnson. 
Furthermore, Kuwata teaches a battery to battery recharging operation wherein a storage device is recharged with input power before power is provided to a load in order to expedite the recharging process of the battery [par. 0065-0068]. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Workman to charge the battery/store power in the battery from the external battery for the benefit of recharging the battery quicker and also for preventing the battery from becoming over-discharged.  

With respect to claim 13, Workman further discloses wherein the link device is separate from the housing [i.e. the flexible connector device 64 allows insertion and removal between the modules and is removable from the housing].

With respect to claim 14, Workman further discloses wherein the housing defines a compartment, and wherein the link device is selectively insertable into and removable from the compartment [i.e. the flexible connector device 64 is connected is a removable fashion from one module to the other].

With respect to claim 15, Workman further discloses wherein the link device is integrated into the housing [at the other end of flexible cable 64 there is an integrated portion 68/72].

With respect to claim 16, Workman further discloses wherein the input is a first input, wherein the link device is configured to regulate a second input received from the battery such that the battery can charge the external source [Fig. 8 or 9 illustrate second power profiles from second input power used in the recharging of the modules, i.e. from grid or solar instead of from another battery module].

With respect to claim 18, Workman further discloses wherein the housing is a first housing and the battery is a first battery, further comprising the external source [battery module 20], wherein the external source includes a second housing and a second battery disposed within the second housing and having the second chemistry [another battery module 20].

With respect to claim 19, Workman further discloses wherein the link device is integrated into the second housing [at the other end of flexible cable 64 there is an integrated portion 68/72].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. [US 2013/0183562], Johnson et al. [US 2013/0147272], and Kuwata et al. [US 2020/0185930] as applied above, and further in view of Mohammed et al. [US 2017/0070073].
With respect to claim 17, Workman fails to disclose wherein the link device is configured to regulate the power profile based on the first chemistry and the second chemistry.
Mohammed teaches techniques for battery charging wherein power is regulated based on the battery’s chemistry [par. 0027; charging profile takes into account battery chemistry, i.e. lithium-ion].
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Workman to charge the battery based on its chemistry for the benefit of recharging the battery based on its own particular set of optimal operating parameters as stated by Mohammed.   

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Workman et al. [US 2013/0183562] in view of Johnson et al. [US 2013/0147272] and Chen [US 2015/0214770].
With respect to claim 20, Workman discloses an energy system comprising: an energy storage device including: a housing [20]; and a battery disposed within the housing, the battery having a first chemistry [Li-ion battery]; and a link device having a first interface and a second interface [64], the first interface configured to selectively couple to the energy storage device [first end of 64 connects to the module], the second interface configured to selectively couple to an external battery [second end of 64 is removable and connects to another module] the link device configured to: facilitate electrically coupling the energy storage device and the external battery together [i.e. power transfer]. However, Workman fails to disclose different chemistries and bidirectional power transfer between the batteries. 
Johnson teaches energy supply systems wherein a storage system includes different types of batteries (different chemistries) and states it is beneficial to use devices with certain different chemistries for difference sources [par. 0119-0121]. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Workman to use batteries with different chemistries in the chained modular system for the benefit of providing optimum charging characteristics (i.e. different battery chemistries have different charging properties) as stated by Johnson. 
Furthermore, Chen teaches a hybrid battery scheme where two batteries are asymmetrical and wherein receive first power from the external battery and provide the first power to the energy storage device; and receive second power from the energy storage device and provide the second power to the external battery; wherein the energy storage device is configured to: receive the first power from the external battery through a link device; provide the second power to the link device to charge the external battery; and at least one of (1) provide third power to a load using the first power directly or (11) store the first power in the battery as stored energy and provide the third power to the load using the stored energy [par. 0033-0037; 325 links the batteries and controls the output power and 320 links the batteries such that one battery charges the other and that power can be used for the loads]. 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Workman to enable bidirectional power transfer between the batteries (receiving/providing first and second powers) for the benefit of recharging the battery quicker and also for preventing the battery from becoming over-discharged.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859